DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0017490).
Regarding claim 1, Jones discloses a syringe barrel 250 comprising a cylindrical main body comprising an injection section 260 and an insertion section 280, wherein the cylindrical main body comprising a layered structure (fig 1A), and a surface roughness of an inner surface of the cylindrical main body is 4 nm to 25 nm in terms of RMS hardness (¶86, ¶87); a gasket 258 having a wetted section and a sliding contact section in contact with an inner surface of the syringe barrel (fig 1) and which is inserted through the insertion section of the syringe barrel (fig 1), a plunger installed to the gasket (fig 1), and a cap 262 installed to the injection section of the syringe barrel (fig 1).   
While Jones substantially discloses the invention as claimed, it does not disclose an equivalent arithmetic average roughness for the inner surface, especially one of 4 nm to 25 nm; nor does it disclose the surface roughness of the sliding contact of the gasket is 25 nm to 60 nm in terms of arithmetic average roughness (Ra). 
However, both Jones and Applicant are concerned with sealing properties and slidability (¶10 of Applicant’s specification; ¶5 of Jones – barrier properties and lubricity) such that it requires routine skill in the art to determine a particular desired range for arithmetic average roughness for a particular intended use given that the desired lubricity (¶78) has been tied to surface roughness (¶86).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine an appropriate desired arithmetic average roughness for both the inner surface and the sliding contact of the gasket, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233 (CCPA 1955)) and Jones has disclosed roughness to be important to lubricity (¶86 and ¶87).  
Regarding claim 2, wherein a resin layer forming the inner surface of the cylindrical main body comprises a cycloolefin-based polymer (¶47).  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0017490) in view of Okada et al (US 2014/0308405).
Regarding claims 3 and 4, Jones discloses three or more layers for the layered structure (fig 1A). While Jones substantially discloses the invention as claimed, it does not disclose an intermediate layer comprising a composition comprising polyester and a transition metal catalyst, or a polyamide.  
Okada disclose a syringe (¶41) which utilizes an oxygen absorbing layer (¶35) to prevent oxygen oxidation and allow extended storage of products which deteriorate or degrade under the effect of oxygen (¶2). Okada discloses use in multilayer medical containers (¶40) and the oxygen-absorbing layer being the middle layer (¶55, ¶64). The oxygen absorbing layer may be a polyester and a transition metal catalyst (where the polyester comprises a constitutional unit comprising a tetralin ring (¶45). Okada also utilizes polyamide (¶246) in its multilayer structure to enhance moldability and handling (¶245).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Jones such that it includes an intermediate layer comprising a composition comprising polyester and a transition metal catalyst (where the polyester comprises a constitutional unit comprising a tetralin ring), or a polyamide as taught by Okada to provide an oxygen absorbing layer (and the benefits such a layer provides) and/or to enhance moldability and handling of the layered structure.
Regarding claim 5, while Jones substantially discloses the invention as claimed, it does not disclose, wherein the polyamide comprises a constitutional unit derived from diamine and a constitutional unit derived from dicarboxylic acid, the constitutional unit derived from diamine comprises 70 mol% or more of a constitutional unit derived from m-xylylenediamine, and the constitutional unit derived from dicarboxylic acid comprises 30 to 60 mol% of a unit structure derived from at least one of a-linear aliphatic dicarboxylic acid and o-linear aliphatic dicarboxylic acid each having 4 to 20 carbon atoms, and 70 to 40 mol% of a constitutional unit derived from isophthalic acid.  
Okada discloses the use of polyamide as discussed with respect to claim 3. Okada also discloses the polyamide comprises a constitutional unit derived from diamine (¶306) and a constitutional unit derived from dicarboxylic acid (¶306), the diamine being derived from m-xylylenediamine (¶310), and the diacarboxylic acid from linear alpha diacarboxylic acid with 4 to 12 carbon atoms (¶309) and isophthalic acid (¶311).
Regarding the specific mole percentages, Applicant discloses the polyamide is not particularly limiting (¶28 of specification) and is included as part of the oxygen barrier layer (also ¶28 of specification). Okada discloses all of the constituent parts are known for a polyamide which is included as part of an oxygen barrier layer (see above). Thus determining the particular amounts of each constitutional unit requires routine skill in the art performing routine experimentation.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Jones such that the polyamide comprises a constitutional unit derived from diamine and a constitutional unit derived from dicarboxylic acid, the constitutional unit derived from diamine comprises 70 mol% or more of a constitutional unit derived from m-xylylenediamine, and the constitutional unit derived from dicarboxylic acid comprises 30 to 60 mol% of a unit structure derived from at least one of a-linear aliphatic dicarboxylic acid and o-linear aliphatic dicarboxylic acid each having 4 to 20 carbon atoms, and 70 to 40 mol% of a constitutional unit derived from isophthalic acid as taught by Okada as it is a known polyamide layer which is used in an oxygen barrier layer and which enhances moldability and handling of said layer.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0017490) in view of Nakano et al (US 2013/0168393).
Regarding claims 7-9, while Jones substantially discloses the invention as claimed, it does not disclose the gasket comprises an inactive film layer on a surface of at least one of the wetted section and the sliding contact section, the inactive film layer comprises a fluororesin, nor the fluororesin is polytetrafluoroethylene. Nakano discloses a piston member/gasket 7 for a syringe (fig 5), which utilizes an inactive film layer on a surface of at least one of the wetted section and the sliding contact section, the inactive film layer comprises a fluororesin, nor the fluororesin is polytetrafluoroethylene (PTFE is all of the above; ¶10, ¶42, ¶68). The addition of PTFE as taught by Nakano provides thermal stability and low friction coefficient (¶42).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Jones such that the gasket comprises an inactive film layer on a surface of at least one of the wetted section and the sliding contact section, the inactive film layer comprises a fluororesin, and the fluororesin is polytetrafluoroethylene as taught by Nakano to provide thermal stability and low friction coefficient.
Response to Arguments
Applicant’s arguments 7/12/2022 are not persuasive. 
Applicant argues one of ordinary skill in the art would not have arrived at the combination of the claimed ranges of desired surface roughness’s. The first argument being that Jones uses RMS and (as Applicant stresses via underlining) “an entirely different calculation formula” as Jones uses Ra. As can be seen below RA and RMS are rather similar formulae, one being affected more by a single large peak than the other. Further, no determination can be made of overlap or lack thereof of the ranges without seeing Jones’ data; what Jones DOES establish (and is frankly known to one of ordinary skill in the art) is that surface roughness affects lubricity.

    PNG
    media_image1.png
    833
    906
    media_image1.png
    Greyscale

From http://www.harrisonep.com/electropolishing-ra.html
Applicant further argues that Jones is silent as to any range for the gasket. The examiner doesn’t disagree, but as the gasket MUST have a surface roughness, this simply suggests that one of ordinary skill in the art would have to determine appropriate values via routine experimentation. The examiner does not understand Applicant’s argument that Jones discloses very broad considerations as it pertains to the surface roughness of the gasket and main body and thus does not invite routine experimentation as broad ranges suggest the very opposite – that routine experimentation will allow for a balance of design choices (sealing vs slidability vs ease of manufacturing, etc) 
Applicant argues that the combination of ranges results in advantageously improved slidability as evidenced by table 1 in Applicant’s specification (and reproduced in the arguments). It is unclear if Applicant is attempting to argue unexpected results. The examiner has already tied (via Jones ¶86) surface roughness to lubricity, thus there is nothing unexpected about choosing various points and determining which ones have the best slidability. Applicant’s data also does not support a finding of unexpected results as  "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicant’s table data points are not commensurate in scope with the claimed ranges (see MPEP 716.02d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783